AO 106 (Rev. 04/10) Application for a Search Warrant


                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                            Middle District of North Carolina

             In the Matter of the Search of
         (Briefly describe the property to be searched
          or ident() the person by name and address)                                 Case No. 1:20MJ       loS      -1
  Priority Mail Express parcel bearing mailing label with
tracking number EJ 313 361 757 US located at 144 East
     King Street, Hillsborough, North Carolina 27278

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identi.151 the person or describe the
pr.apertv to be searched and Rive its location):       ..
  1-'nonty Mail Express p-arcel bearing mailing label with tracking number EJ 313 361 757 US located at 144 East King
  Street, Hillsborough, North Carolina 27278

located in the               Middle                District of             North Carolina         , there is now concealed (identifr the
person or describe the property to be seized):

 Controlled substances and/or materials and documents reflecting the distribution of controlled substances through the
 U. S. Mail.
        The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 fflf evidence of a crime;
                 [i contraband, fruits of crime, or other items illegally possessed;
                 Fif property designed for use, intended for use, or used in committing a crime;
                 CI a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                            Offense Description
        21 U.S.C. § 841                            Distribution and Possession with Intent to Distribute a Controlled Substance
        21 U.S.C. § 843(b)                         Use of a Communication Facility to Facilitate Distribution of a Controlled
                                                   Substance
          The application is based on these facts:
        See attached affidavit incorporated by reference herein

          lir Continued on the attached sheet.
          CI Delayed notice of        days (give exact ending date if more than 30 days:                                  ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                            ()Ingo_ P           ,1)620.124,
                                                                                                 Applicant's signature

                                                                                        Angela D. Pollard, US Postal Inspector
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:         March 25, 2020            t 0: (t) fkaik.
City and state: Durham, North Carolina                                                 Joe L. Webster, U. S. Magistrate Judge
                                                                                                 Printed name and title




                      Case 1:20-mj-00108-JLW Document 1 Filed 03/25/20 Page 1 of 10
                                                                    tvcival

                                 AFFIDAVIT

The undersigned, being duly sworn, deposes and states:

     I.      Affiant's Background and Training

1.   I, Angela D. Pollard, am a United States Postal Inspector and have been

     so employed since 1999. I completed a fourteen week basic training

     course at the United States Postal Inspection Service Training Academy

     in Potomac, Maryland. I have received specialized training in Interview

     and Interrogations, Mail Theft Investigations, Prohibited Mailings

     Narcotics, Property and Evidence Handling Procedures, Workplace

     Violence Prevention, Field Legal Training, and Confidential Informant

     Training. Prior to starting the Postal Inspection Service Training

     Academy, I was a Law Enforcement Officer in the City of Fayetteville,

     NC from 1989-1999. While employed for the City of Fayetteville, I

     received specialized training in Homicide Investigations, Narcotics

     Investigations, Sexual Assault Investigations, Field Training Officer

     training, in addition to numerous other trainings. I am currently

     assigned to the Prohibited Mail Narcotics Team in Greensboro, North

     Carolina, Charlotte Division, which is responsible for investigations of

     violations involving the United States Mail, including use of the U.S.

     Mails to transmit controlled substances, in violation of Title 21, United

     States Code, Sections 841 and 843(b).

                                       1



          Case 1:20-mj-00108-JLW Document 1 Filed 03/25/20 Page 2 of 10
     II.      Information Regarding the Suspect Parcel

2.   On March 23, 2020, a Priority Mail Express parcel bearing tracking

     number EJ 313 361 757 US (hereafter, "the Suspect Parcel") entered into

     the mail stream in Fresno, California 93704. The Suspect Parcel was

     addressed to "Jessica Rodriquez, 4802 Dairyland RD, Hillsborough NC,

     27278".

3.   On March 24, 2020, Postal Inspectors conducting an interdiction deemed

     the Suspect Parcel as suspicious in nature. The Suspect Parcel was from

     a source state for narcotics (California), had a handwritten label, and

     was heavily taped.

4.   The Suspect Parcel is described as follows:

     A. Addressed to: "Jessica Rodriquez, 4802 Dairyland RD, Hillsborough

           NC 27278".

     B. From: "Alex Rodriquez, 1028 S ST (Apt 33), Fresno Ca, 93721".

     C. Size: approximately 16" x 16" x 16".

     D. Weight: approximately 10 pounds 8 ounces.

     E. Postage affixed: $169.20.

     F. Physical description: A brown box with a Priority Mail Express

           tracking number EJ 313 361 757 US.

5.   On March 24, 2020, investigators attempted to verify the information

     provided on the Priority Mail label for the Suspect Parcel by using law

                                        2



           Case 1:20-mj-00108-JLW Document 1 Filed 03/25/20 Page 3 of 10
     enforcement databases. The Inspections Service was able to determine

     that the name of the recipient (Jessica Rodriquez) of the Suspect Parcel

     is not associated with the address on the label for 4802 Dairyland Road,

     Hillsborough, North Carolina 27278. The sender's address (1028 South

     Street Apartment 33, Fresno, California 93721) for the Suspect Parcel is

     a valid address; however, the name Alex Rodriquez is not associated with

     the address.

6.   I am aware, through my training and experience, that people who utilize

     the U.S. Mail to distribute controlled substances commonly use fictitious

     names and addresses in an attempt to avoid detection by law

     enforcement agencies. I am also aware that California is a source state

     for the distribution of narcotics, and North Carolina is a known

     destination for controlled substances through the U.S. Mail.

7.   I am aware, also, that people often use the U.S. Mail, specifically Priority

     Mail Express and Priority Mail, for the delivery of controlled substances

     for various reasons, some of which are listed below:

     A.      Items sent via Priority Mail Express, and Priority Mail are

             considered to be First-Class Mail. Therefore, these items cannot

             be examined without a federal search warrant.

     B.      Priority Mail Express, and Priority Mail are generally expected to

             be delivered in one to three days. This assures the sender of

                                       3


          Case 1:20-mj-00108-JLW Document 1 Filed 03/25/20 Page 4 of 10
             expedited delivery.

     C.      Various dispatch times (times which a mailed item is transported

             to the next destination) are available to customers upon request

             and provide the sender an opportunity to have some control as to

             the arrival of the mailed item.

     D.      Individuals desiring to either send or receive controlled substances

             and payments for these substances through the U.S. Mail can do

             so without having to provide identification.      This reduces the

             possibility of revealing their true identities.

     Information Regarding the Use of a Drug Detecting Canine

8.   On March 24, 2020, Drug K-9 Detective Adam J. Smith of the Greensboro

     Police Department, assigned to the Vice Narcotics Division, was

     contacted regarding the Suspect Parcel.          Detective Smith and drug

     detecting K-9 Hacksaw (hereafter, "Hacksaw") responded to a United

     States Postal Service facility in the Middle District of North Carolina.

9.   The Suspect Parcel was placed in a lineup with four other parcels at a

     United States Postal Service facility, none of which contained a

     controlled substance. Hacksaw walked among the parcels. Hacksaw

     alerted only to the Suspect Parcel by sitting and staring at the Suspect

     Parcel, which was Hacksaw's signal to indicate the scent of a controlled

     substance. The examination took place at 1:35 p.m. on March 24, 2020.

                                         4



          Case 1:20-mj-00108-JLW Document 1 Filed 03/25/20 Page 5 of 10
10.   Detective Adam Smith has been a sworn law enforcement officer for the

      past ten years with the Greensboro Police Department, having

      completed Basic Law Enforcement Training (BLET) in February 2009.

      Detective Smith is currently assigned as an Investigative Interdiction

      Detective on the Vice Squad in the Vice & Narcotics Division of the

      Greensboro Police Department and has worked narcotics investigations,

      specifically, since April 2011. In October 2018, Detective Smith was

      selected to be a Narcotics Detection Dog Handler and was assigned K-9

      Hacksaw, a seven-year-old Black Labrador Retriever.

11.   In addition to BLET, Detective Smith has attended Basic Narcotics

      Investigators course, Airport Narcotics Investigations, Introduction to

      Conspiracy Investigations, Highway and Rural Drug Investigations,

      Advanced Criminal Interdiction, Advanced Roadside Interdiction, Basic

      K-9/Detector Dog Training, High Risk Apprehensions, Bus Interdiction,

      Parcel Interdiction, Train Interdiction, and has attended numerous

      other seminars. Detective Smith has been certified through the U.S.

      Drug Enforcement Administration's Operation JETWAY Training

      program to conduct all manner of Interdiction Investigations and has

      completed well over 300 hours of training with the majority of the

      training focusing on illegal narcotics throughout his career.

12.   In addition to his current assignment, Detective Smith has served the

                                       5



        Case 1:20-mj-00108-JLW Document 1 Filed 03/25/20 Page 6 of 10
      department as a Patrol Officer, Police Training Officer, and as a street-

      level drug officer. Detective Smith is a member of the International

      Narcotics Interdiction Association (INIA), and the International Police

      Working Dog Association.

13.   Detective Smith has conducted and assisted in narcotics investigations

      leading to the arrest and conviction of numerous narcotics traffickers in

      the State of North Carolina, 18th Prosecutorial District (Guilford

      County), and the United States District Court for the Middle District of

      North Carolina.

14.   Detective Smith has conducted and assisted in numerous narcotics

      investigations leading to the arrest and conviction of narcotics traffickers

      in the State of North Carolina, 18t1 Prosecutorial District and the United

      States Federal Court of the Middle District of North Carolina.

15.   In 2012, Hacksaw was purchased from Green Collar Kennels, in

      Greensboro, North Carolina, by the Greensboro Police Department.

      After undergoing several tests as to his suitability as a police work dog,

      Hacksaw was accepted by the Canine Division and began training in

      2012. Hacksaw worked with Officer Steven B. Wood of the Greensboro

      Police Department Highway Interdiction Team from 2012-2014. Officer

      Wood has since retired and the K-9 records cannot be located. Hacksaw

      remained out of service until November 2018, when Detective Smith

                                        6



        Case 1:20-mj-00108-JLW Document 1 Filed 03/25/20 Page 7 of 10
      began training with Hacksaw.

16.   Hacksaw and Detective Smith have together completed 200 hours of

      basic canine detection training with Corporal Dwayne Diaz, a canine

      handler and trainer who has multiple years of experience in the Canine

      Division of the Greensboro Police Department.

17.   Hacksaw has demonstrated that he can reliably use his olfactory senses

      to locate the odor of controlled substances, which include heroin, cocaine,

      crack cocaine, marihuana, hashish, methamphetamine, and ecstasy.

      After successful completion of this training, Hacksaw entered into

      service with the Greensboro Police Department, Vice & Narcotics

      Division as a narcotics detection K-9 in December 2018.

18.   In training with the Greensboro Police Department, Hacksaw was

      "imprinted" to detect the odor of cocaine, crack cocaine, marihuana, hash,

      methamphetamine, heroin, and ecstasy. At the beginning of training,

      the officers placed all seven substances in a hidden box, and Hacksaw

      was rewarded with a toy when he correctly alerted. Then, the officers

      removed one substance at a time, and repeated the testing, until

      Hacksaw could detect the presence of any of the substances individually.

19.   On December 7, 2018, Detective Smith took Hacksaw to Fayetteville,

      North Carolina, to undergo testing by the International Police Working

      Dog Association. Joseph Salisbury, of the Cumberland County Sheriffs

                                       7



        Case 1:20-mj-00108-JLW Document 1 Filed 03/25/20 Page 8 of 10
      Office, administered the tests. Hacksaw underwent three tests. The first

      was an open air field test where narcotic substances were hidden in four

      locations in a field or a parking lot. Hacksaw successfully found the four

      hidden locations of controlled substances. The second test was of an

      interior room. Hacksaw had to search several locations of a warehouse,

      and alert to the presence of controlled substances. Hacksaw successfully

      alerted to the four areas that had controlled substances. The third test

      involved vehicles. Hacksaw had to search nine vehicles. One of the

      vehicles had no drugs and was blank. Hacksaw successfully alerted to

      the eight vehicles that had controlled substances, and successfully did

      not alert on the one vehicle that was blank. Based on his one hundred

      percent successful rate of testing, Hacksaw received certification from

      the International Police Working Dog Association. This certification is

      valid for 15 months from the date of issuance.

20.   Detective Smith has successfully demonstrated the ability to properly

      deploy Hacksaw and locate hidden narcotics. Hacksaw has successfully

      detected narcotics that have been concealed in locations including the

      following: sealed packages,        residential homes and outbuildings,

      automobiles,   tractor-trailers,   luggage,   electrical   components   and

      appliances, in the ground, and elsewhere.

21.   On December 7, 2018, the K-9 detection team of Hacksaw and Detective

                                         8



        Case 1:20-mj-00108-JLW Document 1 Filed 03/25/20 Page 9 of 10
      Smith was certified as a K-9 detection team. On May 14, 2019, the K-9

      Detection team of Hacksaw and Detective Smith was re-certified in

      Fayetteville, North Carolina. From December 7, 2018, until November

      15, 2019, Hacksaw and Detective Smith have located and seized no less

      than 184 pounds of marihuana, 4.4 pounds of cocaine, 6 pounds of heroin,

      4.4 pounds of methamphetamine, an $91,984 in United States Currency

      (as of usage report dated November 15, 2019).

      Conclusion Regarding Probable Cause

22.   Based on the above facts, there is probable cause to believe that the

      Suspect Parcel contains at least one controlled substance that is being

      shipped from a source state (California) to North Carolina, in violation

      of 21 U.S.C. §§ 841 and 843(b). As such, I respectfully request that a

      Search Warrant be issued for the Suspect Parcel.


                                                Lk~       )5 4 a) r2f2att_}
                                               Angea D. Pollard
                                               U.S. Postal Inspector


Sworn to and subscribed before me this _25th_ day of March 2020. 10 No Aitt




The Bonrable Joe L. Webster
United States Magistrate Judge



                                      9



       Case 1:20-mj-00108-JLW Document 1 Filed 03/25/20 Page 10 of 10
